DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new 35 U.S.C. 102 and 103 rejections have been necessitated due to amendments to the claims.  Please see 35 U.S.C. 102 and 103 rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-11, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mintz, et al. (U.S PGPub No. 2011/0319874).
Regarding claim 1, Mintz teaches (Figures 3, 5, and 8, elements 36 and 300) a scanning laser for producing patterned laser energy for an ophthalmic laser treatment system (paragraph [0043] – Figure 5 illustrates a more detailed view of aspects of modular laser-treatment system 300, paragraph [0047] – scanning hardware that uses the size-adjusted single laser beam from spot size selector to generate a single treatment beam or a patterned treatment beam), the scanning laser comprising: (Figures 5 and 8, element 38 – laser source) a laser module for producing laser energy (paragraphs [0043]-[0044]); (Figures 2B-2E, element 21; Figures 5 and 8, element 36) a scanning module for producing the patterned laser energy by deflecting the laser energy based on predetermined ophthalmic treatment patterns (paragraph [0031] – Figures 2B-2E provide examples of possible patterns for creating multiple lesions of the eye, but any pattern may be generated depending on the desired application, i.e., predetermined ophthalmic treatment patterns are possible based on the examples shown in Figures 2B-2E; paragraph [0047] – scanning hardware uses the size-adjusted single laser beam from spot size selector to generate a single treatment beam or a patterned treatment beam), and (Figures 3, 5, and 8, elements 20, 22, 36, 48 – all include components of the delivery optics system) a delivery optics system including a lens that receives the patterned laser energy at different angles from the scanning module, the delivery optics outputting the patterned laser energy to the ophthalmic laser treatment system (paragraphs [0039], [0040] – create a patterned lesion of the eye, [0047] – In other examples, the scanning devices may be synchronized with the pulses generated by the laser source and cycled through several positions relatively quickly to produce a patterning effect having multiple areas of laser energy concentration (i.e., different angles), such as those shown in Figures 2B-E.  In the depicted system, the beam exiting the second scanning device of scanning hardware is directed through a specialized set of lenses known as a microscope objective 48 and directly at the open cross-sectional face of the proximal end of a coherent fiber bundle; [0048]).
	Therefore, claim 1 is unpatentable over Mintz, et al.

Regarding claim 2, Mintz teaches the scanning laser of claim 1, wherein (Figures 3, 5, and 8, element 36) the scanning module comprises one or more MEMS scanning mirrors and/or moving lenses and/or 1D MEMS scanning mirrors (paragraphs [0015], [0047] – the scanning hardware may include a collimating lens, first and second scanning devices such as galvanometers, MEMS devices, rotating polygons, or the like, [0055]) and (Figures 3, 5, and 8, elements 34 and 36) an alternative technology for the other scanning axis, such as moving fiber bundle, moving cylindrical lens, and/or galvanometer and/or other technology (paragraphs [0015], [0047] – the scanning hardware may include a collimating lens, first and second scanning devices such as galvanometers, MEMS devices, rotating polygons, or the like, [0055]).
Therefore, claim 2 is unpatentable over Mintz, et al.

Regarding claim 4, Mintz teaches the scanning laser of claim 1, wherein (Figures 3, 5, and 8, elements 34 and 36) the scanning module comprises one or more galvanometers (paragraphs [0015], [0047] – the scanning hardware may include a collimating lens, first and second scanning devices such as galvanometers, MEMS devices, rotating polygons, or the like, [0055]).
Therefore, claim 4 is unpatentable over Mintz, et al.

Regarding claim 8, Mintz teaches the scanning laser of claim 1, wherein (Figure 5, element 39) the delivery optics system comprises a spot size selector module for adjusting spot sizes for the patterned laser energy (paragraphs [0045]-[0046] – spot size selector for adjusting the “spot size” of the treatment beam delivered to the patient).
Therefore, claim 8 is unpatentable over Mintz, et al.

Regarding claim 9, Mintz teaches the scanning laser of claim 1, further comprising (Figures 5 and 8, elements 36 – scanning hardware, i.e., scanning module, 38 – laser source, 39 – spot size selector, 42 – optical fiber, i.e., fiber optic cable, 44 – collimating lens) a fiber optic cable for directing the laser energy from the laser module to the scanning module (paragraph [0046] – The single laser beam may be directed to spot size selector by an optical fiber, paragraph [0055] – the collimating lens may be configured to receive the single laser beam produce by laser source through an optical fiber).
Therefore, claim 9 is unpatentable over Mintz, et al.

Regarding claim 10, Mintz teaches the scanning laser of claim 1, wherein (Figure 5, elements 20 – distal subsystem comprising delivery optics, 22 – proximal subsystem comprising laser module and scanning module, 36, and 38) the laser module, the scanning module, and the delivery optics are enclosed within a compact assembly (paragraph [0006] – bulky hardware is discussed as a problem leading to development of a more compact system, paragraph [0041] – proximal subsystem and distal subsystem may be contained in separate housings and coupled together via a coherent fiber bundle, paragraphs [0045]-[0046], paragraph [0048]).
Therefore, claim 10 is unpatentable over Mintz, et al.

Regarding claim 11, Mintz teaches the scanning laser of claim 1, wherein (Figure 1, element 16) the ophthalmic laser treatment system is a slit-lamp laser treatment system or a laser indirect ophthalmoscope laser treatment system (abstract – facilitate patterned lesion creation using mobile devices such as LIO, paragraph [0007], paragraph [0009], paragraph [0011]).
Therefore, claim 11 is unpatentable over Mintz, et al.

Regarding claim 21, Mintz teaches the scanning laser of claim 1, wherein the (Figure 5, element 39) delivery optics system comprises a spot size selector module for adjusting spot sizes for the patterned laser energy (paragraphs [0045]-[0046] – spot size selector for adjusting the “spot size” of the treatment beam delivered to the patient), wherein (Figures 5 and 8, element 48) the spot size selector module receives the patterned laser energy from the lens (paragraph [0047] – the beam exiting the scanning hardware is directed through a specialized set of lenses known as a microscope objective).
Therefore, claim 21 is unpatentable over Mintz, et al.

Regarding claim 22, Mintz teaches the scanning laser of claim 1, wherein (Figure 5, element 39) the delivery optics system comprises a spot size selector module for adjusting spot sizes for the patterned laser energy (paragraphs [0045]-[0046] – spot size selector for adjusting the “spot size” of the treatment beam delivered to the patient), wherein (Figure 5, element 39) the spot size selector module comprises multiple lenses (paragraph [0046] – spot size selector may include continuous magnification change optics, a rotating turret of different magnification optics, or any other arrangement of optics used to change magnification known to those skilled in the art) and a motor for moving the lenses relative to each other in order to adjust a spot size of the patterned laser energy (paragraph [0046] – the selected magnification of spot size selector may be controlled by controller.  Therefore, some kind of actuator (or a motor which is well-known) would be necessarily implied in order for the selected magnification to be controlled).
Therefore, claim 22 is unpatentable over Mintz, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mintz, et al. (U.S PGPub No. 2011/0319874) in view of the article “Bragg mirror (reflector) features and technologies” by Optromix (attached) (July 15, 2016).
Regarding claim 3, Mintz teaches the scanning laser of claim 1, as indicated hereinabove.   Mintz does not explicitly teach the limitation of instant claim 3, that is wherein the scanning module comprises one or more MEMS dielectric scanning mirrors.
Optromix teaches that a Bragg mirror (also known as distributed Bragg reflector/dielectric mirror) is a type of mirror that consists of composite thin layers of dielectric material.  Optromix also teaches that with careful choice of the type and thickness of the dielectric layers, one can project optical coating with specified reflectivity at various wavelengths.  Optromix also teaches that Bragg mirrors can be adapted to obtain any reflectivity between 0% and nearly 100% for a specific target wavelength.  Optromix also teaches that Bragg mirrors can be used as laser mirrors.  Optromix explains that an advantage of Bragg mirrors is that it can exhibit ultra-high reflectance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented into Mintz’s scanning laser a MEMS scanning mirror that is a dielectric mirror as taught by Optromix because a dielectric mirror is often used as a laser mirror and can exhibit ultra-high reflectance.  Such a feature would be desired by one of ordinary skill in the art because it would allow for nearly 100% reflectivity for a specific target wavelength, which is desirable for a scanning laser in an optical system for an ophthalmic laser treatment system.
Therefore, claim 3 is unpatentable over Mintz, et al. and Optromix.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz, et al. (U.S PGPub No. 2011/0319874).  The Article “Optics for vector scanning” by Jonathan Ehrmann (1991) is relied upon as evidence (attached).
Regarding claims 5-7, Mintz teaches the scanning laser of claim 1, as indicated hereinabove.  Mintz does not explicitly teach the limitations of instant claims 5-7, that is wherein the lens of the delivery optics system is an F- theta lens, a flat-field scanning lens, and wherein the delivery optics system further comprises a focusing lens.  
Mintz does teach (Figure 5, elements 36 and 39) that the spot size selector, which transfers the size-adjusted single laser beam to the scanning hardware, may include continuous magnification change optics, rotating turret of different magnification optics, or any other arrangement of optics used to change magnification known to those skilled in the art (paragraphs [0046]-[0047]).
Ehrmann teaches vector scanning of laser beams which is critical to laser marking (abstract).  Ehrmann teaches that the pre-objective scan system is a fairly straightforward compact optical assemble comprised of an optimized scan head and a flat-field scan lens (4. Pre-objective scan systems).  Ehrmann teaches that the scan lens is often an f-theta lens, which is a flat-field objective lens, designed with enough barrel distortion to compensate for the tangent error between scan angle and spot location (4. Pre-objective scan systems).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the continuous magnification change optics detailed by Mintz would inherently include a focusing lens.  One of ordinary skill in the art would have also found focusing lenses, f-theta lenses, and flat-field lenses to be well-known obvious variants of each other that could be interchanged with the magnification change optics of Mintz.  One of ordinary skill in the art would have also recognized that f-theta lens is a type of flat-field lens and that both are a form of magnification (e.g., focusing lens) (Ehrmann, 4. Pre-objective scan systems).
Therefore, claims 5-7 are unpatentable over Mintz and Ehrmann.

Claim 12, 17, 20, and 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Mintz, et al. (U.S PGPub No. 2011/0319874) in view of Zacharias (U.S PGPub No. 2008/0015553).
Regarding claim 12, Mintz teaches the scanning laser of claim 1, as indicated hereinabove.  Mintz does not teach the limitations of instant claim 12, that is wherein the scanning laser is further comprising a position sensor integrated with the scanning module, which position sensor is optionally employed as a safety feature in case of module failure.
Zacharias teaches a system and method for delivering therapeutic laser energy onto selected treatment locations of the retina following a predetermined spatial distribution pattern using one single laser beam (abstract).  Zacharias also teaches (Figures 2 and 3, elements 131 and 142 – position sensor) that a beam splitter element can provide a light path for partial reflection of the steered light beam into a beam position sensor (paragraph [0090]).  Zacharias teaches (Figures 2-3, elements 10 and 128) that a beam position sensor provides real time information of operation of the pattern beam mechanism to processor/controller for servo-control and for system monitoring purposes (paragraph [0090]).  Zacharias teaches (Figures 2 and 3, elements 142 and 300) that the output signal of laser beam position sensor is connected to microprocessor to provide real time information of the XY position of the laser beam for feedback and servo control purposes (paragraph [0096]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented into Mintz’s scanning laser a position sensor as taught by Zacharias because doing so would provide for real time information of operation of the pattern beam mechanism to a processor/controller for servo-control and for system monitoring purposes (see paragraph [0090] of Zacharias).  One of ordinary skill in the art would have desired such a feature as such real time feedback and monitoring/controlling of the system could allow for swift intervention if an error or problem were to arise.  Such intervention could lead to higher overall safety of the patient.
Therefore, claim 12 is unpatentable over Mintz, et al. and Zacharias.

Regarding claim 17, Mintz teaches (Figures 3 and 5, element 300 – modular laser-treatment system) an optical system for an ophthalmic laser treatment system (abstract, paragraph [0043] – Figure 5 illustrates a more detailed view of aspects of modular laser-treatment system 300), wherein (Figures 3, 5, and 8, elements 20 – distal subsystem, i.e., delivery device, 22 – proximal subsystem comprising laser module and scanning module, 36 – scanning hardware, 38 - laser) the optical system converts laser beams reflected from MEMS scanning mirrors at different scan angles into light patterns in a plane (paragraph [0047] – first and second scanning devices may include galvanometers and MEMS devices, paragraph [0055] – scanning devices, such as galvanometers or MEMS devices, can be utilized to adjust the X-Y Cartesian position of the treatment beam).  Mintz does not explicitly teach the limitation of instant claim 17, that is wherein the optical system for an ophthalmic laser treatment system delivers the light patterns to the ophthalmic laser treatment system via a free space path with no optical fiber connection.
 Zacharias teaches analogous art directed to a system and method for delivering therapeutic laser energy onto selected treatment locations of the retina following a predetermined spatial distribution pattern using one single laser beam (abstract).  Zacharias teaches (Figure 2, element 100) a schematic diagram of a pattern photocoagulation system of the present invention suitable for performing the methods described in Fig. 1A and Fig. 1B (paragraph [0074]).  Zacharias teaches (Figure 2, elements 102, 114, 120) that laser energy is conducted between laser source 102 and laser delivery system 120 using a suitable light guide 114 such as fiber optic conductors (paragraph [0077]).  Zacharias teaches (Figure 2, elements 102 and 120) that the laser source 102 can also be incorporated inside laser delivery system 120 (paragraph [0077]).  Zacharias teaches (Figure 2, elements 122, 124, and 128) a beam profiler that can be suitably disposed along the light path between a coupler/collimator and a pattern beam steering mechanism (paragraph [0085]).  Zacharias teaches (Figure 2, elements 10 and 124) that the beam profiler is designed to modify the laser beam profile in response to commands transmitted by a processor/controller, and for example, has the capability of changing the laser energy distribution pattern among a selection of laser beam patterns such as Gaussian, inverse Gaussian, hat top or any other suitable form of laser beam profiling (paragraph [0085]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the free space path delivery aspect of Zacharias’ therapeutic laser system into Mintz’s therapeutic laser system because doing so would be applying a known technique to improve similar devices in the same way.   One of ordinary skill in the art would have recognized that Mintz uses coherent fiber bundles in order to require minimal hardware located near the delivery devices that are near the patient (see Figure 5 (element 28) and paragraph [0032] of Mintz).  One of ordinary skill in the art would have also recognized that Mintz teaches that the single laser beam may be directed to the spot size selector from a free-space laser source (see Figure 5 (element 39) and paragraph [0046] of Mintz).  Therefore, one of ordinary skill in the art would have been motivated to implement such a free-space connection throughout the system and one of ordinary skill in the art would have recognized that such a free-space connection would likely be an option if Mintz’s system didn’t have the goal of requiring minimal hardware near the delivery device.  One of ordinary skill in the art would have also recognized that Zacharias’ system doesn’t use optical fiber connection between the beam profiler (element 124, i.e., where the light patterns are produced) to the delivery of the light patterns (see Figure 2 of Zacharias).  One of ordinary skill in the art would have been motivated to include a free-space connection because such a connection lends itself to a single delivery system without multiple large pieces of equipment (see Figure 2 (element 120) and at least paragraph [0077] of Zacharias). 
Therefore, claim 17 is unpatentable over Mintz, et al. and Zacharias.

Regarding claim 20, Mintz teaches the scanning laser of claim 1, as indicated hereinabove.  Mintz does not explicitly teach the limitation of instant claim 20, that is wherein the patterned laser energy travels from the scanning module to the delivery optics via a free space path.
Zacharias teaches analogous art directed to a system and method for delivering therapeutic laser energy onto selected treatment locations of the retina following a predetermined spatial distribution pattern using one single laser beam (abstract).  Zacharias teaches (Figure 2, element 100) a schematic diagram of a pattern photocoagulation system of the present invention suitable for performing the methods described in Fig. 1A and Fig. 1B (paragraph [0074]).  Zacharias teaches (Figure 2, elements 102, 114, 120) that laser energy is conducted between laser source 102 and laser delivery system 120 using a suitable light guide 114 such as fiber optic conductors (paragraph [0077]).  Zacharias teaches (Figure 2, elements 102 and 120) that the laser source 102 can also be incorporated inside laser delivery system 120 (paragraph [0077]).  Zacharias teaches (Figure 2, elements 122, 124, and 128) a beam profiler that can be suitably disposed along the light path between a coupler/collimator and a pattern beam steering mechanism (paragraph [0085]).  Zacharias teaches (Figure 2, elements 10 and 124) that the beam profiler is designed to modify the laser beam profile in response to commands transmitted by a processor/controller, and for example, has the capability of changing the laser energy distribution pattern among a selection of laser beam patterns such as Gaussian, inverse Gaussian, hat top or any other suitable form of laser beam profiling (paragraph [0085]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the free space path delivery aspect of Zacharias’ therapeutic laser system into Mintz’s therapeutic laser system because doing so would be applying a known technique to improve similar devices in the same way.   One of ordinary skill in the art would have recognized that Mintz uses coherent fiber bundles in order to require minimal hardware located near the delivery devices that are near the patient (see Figure 5 (element 28) and paragraph [0032] of Mintz).  One of ordinary skill in the art would have also recognized that Mintz teaches that the single laser beam may be directed to the spot size selector from a free-space laser source (see Figure 5 (element 39) and paragraph [0046] of Mintz).  Therefore, one of ordinary skill in the art would have been motivated to implement such a free-space connection throughout the system and one of ordinary skill in the art would have recognized that such a free-space connection would likely be an option if Mintz’s system didn’t have the goal of requiring minimal hardware near the delivery device.  One of ordinary skill in the art would have also recognized that Zacharias’ system doesn’t use optical fiber connection between the beam profiler (element 124, i.e., where the light patterns are produced) to the delivery of the light patterns (see Figure 2 of Zacharias).  One of ordinary skill in the art would have been motivated to include a free-space connection because such a connection lends itself to a single delivery system without multiple large pieces of equipment (see Figure 2 (element 120) and at least paragraph [0077] of Zacharias). 
Therefore, claim 20 is unpatentable over Mintz, et al. and Zacharias.

Regarding claim 24, Mintz teaches the scanning laser of claim 1, as indicated hereinabove.  Mintz does not explicitly teach the limitation of instant claim 24, that is wherein the patterned laser energy travels from the scanning laser to the ophthalmic laser treatment system via a free space path with no optical fiber connection.
Zacharias teaches analogous art directed to a system and method for delivering therapeutic laser energy onto selected treatment locations of the retina following a predetermined spatial distribution pattern using one single laser beam (abstract).  Zacharias teaches (Figure 2, element 100) a schematic diagram of a pattern photocoagulation system of the present invention suitable for performing the methods described in Fig. 1A and Fig. 1B (paragraph [0074]).  Zacharias teaches (Figure 2, elements 102, 114, 120) that laser energy is conducted between laser source 102 and laser delivery system 120 using a suitable light guide 114 such as fiber optic conductors (paragraph [0077]).  Zacharias teaches (Figure 2, elements 102 and 120) that the laser source 102 can also be incorporated inside laser delivery system 120 (paragraph [0077]).  Zacharias teaches (Figure 2, elements 122, 124, and 128) a beam profiler that can be suitably disposed along the light path between a coupler/collimator and a pattern beam steering mechanism (paragraph [0085]).  Zacharias teaches (Figure 2, elements 10 and 124) that the beam profiler is designed to modify the laser beam profile in response to commands transmitted by a processor/controller, and for example, has the capability of changing the laser energy distribution pattern among a selection of laser beam patterns such as Gaussian, inverse Gaussian, hat top or any other suitable form of laser beam profiling (paragraph [0085]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the free space path delivery aspect of Zacharias’ therapeutic laser system into Mintz’s therapeutic laser system because doing so would be applying a known technique to improve similar devices in the same way.   One of ordinary skill in the art would have recognized that Mintz uses coherent fiber bundles in order to require minimal hardware located near the delivery devices that are near the patient (see Figure 5 (element 28) and paragraph [0032] of Mintz).  One of ordinary skill in the art would have also recognized that Mintz teaches that the single laser beam may be directed to the spot size selector from a free-space laser source (see Figure 5 (element 39) and paragraph [0046] of Mintz).  Therefore, one of ordinary skill in the art would have been motivated to implement such a free-space connection throughout the system and one of ordinary skill in the art would have recognized that such a free-space connection would likely be an option if Mintz’s system didn’t have the goal of requiring minimal hardware near the delivery device.  One of ordinary skill in the art would have also recognized that Zacharias’ system doesn’t use optical fiber connection between the beam profiler (element 124, i.e., where the light patterns are produced) to the delivery of the light patterns (see Figure 2 of Zacharias).  One of ordinary skill in the art would have been motivated to include a free-space connection because such a connection lends itself to a single delivery system without multiple large pieces of equipment (see Figure 2 (element 120) and at least paragraph [0077] of Zacharias). 
Therefore, claim 24 is unpatentable over Mintz, et al. and Zacharias.

Regarding claim 25, Mintz teaches (Figures 3, 5, and 8, elements 36 and 300) a scanning laser for producing patterned laser energy for an ophthalmic laser treatment system (paragraph [0043] – Figure 5 illustrates a more detailed view of aspects of modular laser-treatment system 300, paragraph [0047] – scanning hardware that uses the size-adjusted single laser beam from spot size selector to generate a single treatment beam or a patterned treatment beam), the scanning laser comprising: (Figures 5 and 8, element 38 – laser source) a laser module for producing laser energy (paragraphs [0043]-[0044]); (Figures 2B-2E, element 21; Figures 5 and 8, element 36) a scanning module for producing the patterned laser energy by deflecting the laser energy based on predetermined ophthalmic treatment patterns (paragraph [0031] – Figures 2B-2E provide examples of possible patterns for creating multiple lesions of the eye, but any pattern may be generated depending on the desired application, i.e., predetermined ophthalmic treatment patterns are possible based on the examples shown in Figures 2B-2E; paragraph [0047] – scanning hardware uses the size-adjusted single laser beam from spot size selector to generate a single treatment beam or a patterned treatment beam); and (Figures 3, 5, and 8, elements 20, 22, 36, 48 – all include components of the delivery optics system) a delivery optics system outputting the patterned laser energy to the ophthalmic laser treatment system (paragraphs [0039], [0040] – create a patterned lesion of the eye, [0048]).  Mintz does not explicitly teach the limitation of instant claim 25, that is wherein the patterned laser energy travels from the scanning laser to the ophthalmic laser treatment system via a free space path with no optical fiber connection.
Zacharias teaches analogous art directed to a system and method for delivering therapeutic laser energy onto selected treatment locations of the retina following a predetermined spatial distribution pattern using one single laser beam (abstract).  Zacharias teaches (Figure 2, element 100) a schematic diagram of a pattern photocoagulation system of the present invention suitable for performing the methods described in Fig. 1A and Fig. 1B (paragraph [0074]).  Zacharias teaches (Figure 2, elements 102, 114, 120) that laser energy is conducted between laser source 102 and laser delivery system 120 using a suitable light guide 114 such as fiber optic conductors (paragraph [0077]).  Zacharias teaches (Figure 2, elements 102 and 120) that the laser source 102 can also be incorporated inside laser delivery system 120 (paragraph [0077]).  Zacharias teaches (Figure 2, elements 122, 124, and 128) a beam profiler that can be suitably disposed along the light path between a coupler/collimator and a pattern beam steering mechanism (paragraph [0085]).  Zacharias teaches (Figure 2, elements 10 and 124) that the beam profiler is designed to modify the laser beam profile in response to commands transmitted by a processor/controller, and for example, has the capability of changing the laser energy distribution pattern among a selection of laser beam patterns such as Gaussian, inverse Gaussian, hat top or any other suitable form of laser beam profiling (paragraph [0085]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the free space path delivery aspect of Zacharias’ therapeutic laser system into Mintz’s therapeutic laser system because doing so would be applying a known technique to improve similar devices in the same way.   One of ordinary skill in the art would have recognized that Mintz uses coherent fiber bundles in order to require minimal hardware located near the delivery devices that are near the patient (see Figure 5 (element 28) and paragraph [0032] of Mintz).  One of ordinary skill in the art would have also recognized that Mintz teaches that the single laser beam may be directed to the spot size selector from a free-space laser source (see Figure 5 (element 39) and paragraph [0046] of Mintz).  Therefore, one of ordinary skill in the art would have been motivated to implement such a free-space connection throughout the system and one of ordinary skill in the art would have recognized that such a free-space connection would likely be an option if Mintz’s system didn’t have the goal of requiring minimal hardware near the delivery device.  One of ordinary skill in the art would have also recognized that Zacharias’ system doesn’t use optical fiber connection between the beam profiler (element 124, i.e., where the light patterns are produced) to the delivery of the light patterns (see Figure 2 of Zacharias).  One of ordinary skill in the art would have been motivated to include a free-space connection because such a connection lends itself to a single delivery system without multiple large pieces of equipment (see Figure 2 (element 120) and at least paragraph [0077] of Zacharias). 
Therefore, claim 25 is unpatentable over Mintz, et al. and Zacharias.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz, et al. (U.S PGPub No. 2011/0319874) in view of Zacharias (U.S PGPub No. 2008/0015553).  The Article “Optics for vector scanning” by Jonathan Ehrmann (1991) is relied upon as evidence (attached).

Regarding claims 18 and 19, Mintz, in view of Zacharias, renders obvious the optical system of claim 17, as indicated hereinabove.  Mintz does not specifically teach the limitations of instant claims 18 and 19, that is wherein the system is further comprising an f-theta lens and a flat-field scanning lens.
Mintz does teach (Figure 5, elements 36 and 39) that the spot size selector, which transfers the size-adjusted single laser beam to the scanning hardware, may include continuous magnification change optics, rotating turret of different magnification optics, or any other arrangement of optics used to change magnification known to those skilled in the art (paragraphs [0046]-[0047]).
Ehrmann teaches vector scanning of laser beams which is critical to laser marking (abstract).  Ehrmann teaches that the pre-objective scan system is a fairly straightforward compact optical assemble comprised of an optimized scan head and a flat-field scan lens (4. Pre-objective scan systems).  Ehrmann teaches that the scan lens is often an f-theta lens, which is a flat-field objective lens, designed with enough barrel distortion to compensate for the tangent error between scan angle and spot location (4. Pre-objective scan systems).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the continuous magnification change optics detailed by Mintz would inherently include a focusing lens.  One of ordinary skill in the art would have also found focusing lenses, f-theta lenses, and flat-field lenses to be well-known obvious variants of each other that could be interchanged with the magnification change optics of Mintz.  One of ordinary skill in the art would have also recognized that f-theta lens is a type of flat-field lens and that both are a form of magnification (e.g., focusing lens) (Ehrmann, 4. Pre-objective scan systems).
Therefore, 18-19 are unpatentable over Mintz, et al., Zacharias, and Ehrmann.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mintz, et al. (U.S PGPub No. 2011/0319874).  The article “Difference Between Convex and Concave Lens” by Surbhi S (2018) is relied upon as evidence (attached).
Regarding claim 23, Mintz teaches the scanning laser of claim 22, as indicated hereinabove.  Mintz does not explicitly teach the limitation of instant claim 23, that is wherein the multiple lenses of the spot size selector module include a selector concave lens and a selector convex lens.
Mintz does teach (Figure 5, element 39) that the spot size selector may include continuous magnification change optics, a rotating turret of different magnification optics, or any other arrangement of optics used to change magnification known to those skilled in the art (paragraph [0046]).  One of ordinary skill in the art would recognize both concave and convex lens as well-known magnification optics that change magnification.  The article “Difference Between Convex and Concave Lens” shows that both concave and convex lens were well-known at the time of invention.
Therefore, claim 23 is unpatentable over Mintz, et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792